1

2

3

4

5

6                          UNITED STATES DISTRICT COURT

7                         EASTERN DISTRICT OF CALIFORNIA

8

9        JOANN WAINWRIGHT,                  No.   2:19-cv-02330-JAM-DB
         individually, and on behalf
10       of other members of the
         public similarly situated,
11                                          ORDER GRANTING DEFENDANT’S
                     Plaintiff,             MOTION TO COMPEL ARBITRATION AND
12                                          DISMISS ACTION
             v.
13
         MELALEUCA, INC., an Idaho
14       corporation,
15                   Defendants.
16

17           Joann Wainwright filed a putative class action against

18   Melaleuca, Inc. in Sacramento County Superior Court.        Exh. C to

19   Notice of Removal (“Compl.”), ECF No. 1-5.        Her eight-count

20   complaint alleged Melaleuca violated various provisions of the

21   California Labor Code.       Id.   Melaleuca timely removed the case to

22   federal court.     Notice of Removal, ECF No. 1.     It then filed a

23   motion to compel arbitration and either dismiss or stay the

24   underlying suit.     ECF No. 9.    Wainwright opposed the motion, ECF

25   No. 23, and Melaleuca filed a reply, ECF No. 23.1

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for January 14, 2020.
                                      1
1         Wainwright and Melaleuca’s contract squarely prevents the

2    Court from determining whether Wainwright’s claims are

3    arbitrable.     The enforceable delegation clause contained therein

4    reserves that question for the arbitrator.          For this reason and

5    those discussed below, the Court GRANTS Melaleuca’s motion to

6    compel arbitration.     The Court also GRANTS Melaleuca’s motion to

7    dismiss this action. The dismissal is without prejudice and

8    Wainwright may refile in the proper forum if the arbitrator finds

9    her claims are not arbitrable.

10

11                                 I.     BACKGROUND

12        Wainwright is a California resident.           In 2019, she created

13   an online account with Melaleuca and registered to work as an

14   Independent Marketing Executive for the company.           Compl. ¶ 16;

15   Mot. at 2.    In completing her registration, Wainwright clicked a

16   box that indicated she “agree[d] to and acknowledge[d] that [she]

17   read the terms & conditions outlined in the Independent Marketing

18   Executive Agreement, Statement of Policies[,] and Compensation

19   Plan.”    Mot. at 2-3 (citing Martineau Decl. ¶ 20, ECF No. 9-4;

20   Exh. G to Martineau Decl.).          Wainwright stopped working for
21   Melaleuca six months later.          Compl. ¶ 16.   She contends Melaleuca

22   misclassified her as an independent contractor and, consequently,

23   deprived her of several benefits employees are promised under the

24   California Labor Code.        Compl. ¶ 18.

25

26                                  II.    OPINION
27        A.      Legal Standard

28        Under the Federal Arbitration Act, an arbitration agreement
                                             2
1    contained in a “contract evidencing a transaction involving

2    commerce . . . shall be valid, irrevocable, and enforceable, save

3    upon such grounds as exist at law or in equity for the revocation

4    of any contract.”   9 U.S.C. § 2.       Section two of the FAA “thereby

5    places arbitration agreements on equal footing with other

6    contracts.”    Rent-A-Center, West, Inc. v. Jackson, 561 U.S. 63,

7    68 (2010).    Absent a meritorious challenge to the validity of an

8    agreement to arbitrate, “courts must enforce arbitration

9    contracts according to their terms.”       Henry Schein, Inc. v.

10   Archer and White Sales, Inc., 139 S. Ct. 524, 529 (2019).

11         Within an arbitration agreement, “parties may agree to have

12   an arbitrator decide not only the merits of a particular dispute

13   but also ‘gateway questions of arbitrability.’”       Henry Schein,

14   Inc., 139 S. Ct. at 529.    Common arbitrability questions include

15   “whether the parties have agreed to arbitration [and] whether

16   their agreement covers a particular controversy.”        Id.   When an

17   arbitration clause purports to delegate questions of

18   arbitrability to an arbitrator, it must do so “clearly and

19   unmistakably.”    Howsam v. Dean Witter Reynolds, Inc., 537 U.S.

20   79, 83 (2002).    A contracting party may challenge the
21   enforceability of a delegation clause by arguing the delegation

22   is not “clear and unmistakable” or by raising a state law

23   defense to contract formation.      See Rent-A-Center, West, Inc.,

24   561 U.S. at 71 (explaining that “to immunize an arbitration

25   agreement from judicial challenge on the ground of fraud in the

26   inducement would be to elevate it over other forms of
27   contract.”).

28   ///
                                         3
1         B.      Analysis

2         Melaleuca argues the parties entered into a valid

3    arbitration agreement when Wainwright enrolled as an Independent

4    Marketing Executive for the company.            Mot at 2-4.   It further

5    contends the arbitration agreement contains an enforceable

6    delegation clause that prevents the Court from adjudicating the

7    question of whether Wainwright’s claims fall within the

8    arbitration agreement’s reach.        Id. at 6-7.      Wainwright

9    disagrees.        She argues this Court must determine whether her

10   claims are arbitrable because the agreement’s delegation clause

11   is unenforceable.        Opp’n at 3-6.       Specifically, Wainwright

12   maintains the delegation clause did not “clearly and

13   unmistakably” delegate the question of arbitrability to an

14   arbitrator and that the delegation clause is unconscionable.

15   Opp’n at 2-6.        The Court is not persuaded by either defense.

16                1.      Applicable Law

17        Before the Court can address the merits of Wainwright’s

18   defenses, it must determine what law applies to each analysis.

19   The parties do not dispute that the “clear and unmistakable”

20   standard is born out of the Supreme Court’s interpretation of
21   the FAA.     See AT&T Tech., Inc. v. Comm’n Workers of America, 475

22   U.S. 643, 649 (1986) (collecting cases).            Because this defense

23   is a product of federal law, federal courts’ interpretations of

24   this statute rule the day.       Specifically, this Court is bound by

25   decisions of the Ninth Circuit and Supreme Court.             See Hart v.

26   Massanari, 266 F.3d 1155, 1171-72 (9th Cir. 2001).
27        Wainwright and Melaleuca do, however, dispute what law

28   applies to this Court’s unconscionability analysis.            Melaleuca
                                              4
1    argues the Idaho choice-of-law clause contained in the

2    Independent Marketing Executive Agreement (“IMEA”) serves as the

3    beginning and end of the analysis, i.e., Idaho law applies.

4    Mot. at 8; Reply at 2 n.1.    Wainwright, on the other hand,

5    contends the Court cannot give the choice-of-law clause effect

6    because it would “violate a strong California public policy or

7    result in an evasion of a statute of the forum protecting its

8    citizens.”   Opp’n. at 9 (quoting Hall v. Superior Court, 150

9    Cal. App. 3d 411, 416-17 (1983)).      Absent an enforceable choice-

10   of-law clause, she asserts, this Court should apply the law of

11   the forum.   See id. at 4.

12        Both California and Idaho adopt the approach set forth in

13   the Second Restatement of Conflict of Laws to determine whether

14   a choice-of-law clause is enforceable. See Nedlloyd Lines B.V.

15   v. Superior Court, 3 Cal. 4th 459, 464-465 (1992); Carroll v.

16   MBNA America Bank, 148 Idaho 261, 265 (2009); see also REST 2d

17   CONFL § 187.   The first question under Section 187(1) is whether

18   the “particular issue” in dispute—here, the conscionability of

19   the delegation clause—is “one which the parties could have

20   resolved by an explicit provision in their agreement directed to
21   that issue.”   See REST 2d CONFL § 187(1).     If the answer is yes,

22   section 187(1) applies and the choice-of-law clause is

23   enforceable with respect to that particular issue.      REST 2d

24   CONFL § 187 cmt c.     If not, the Court proceeds to section

25   187(2).   Id. cmt d.    Here, neither Wainwright nor Melaleuca

26   suggest that contracting parties can agree to be bound by
27   unconscionable terms.    Because the particular issue is not one

28   the parties could resolve by explicit agreement, Section 187(2)
                                        5
1    applies.

2        Section 187(2) instructs courts to enforce a contract’s

3    choice-of-law clause unless one of two exceptions apply.        REST

4    2d CONFL § 187 (emphasis added).       The exceptions contained in

5    section 187 prevent courts from enforcing a choice-of-law

6    provisions when:

7        (a)     the chosen state has no substantial relationship
                 to the parties or the transaction and there is no
8                other reasonable basis for the parties’ choice,
                 or
9        (b)     application of the law of the chosen state would
                 be contrary to a fundamental policy of a state
10               which has a materially greater interest than the
                 chosen state in the determination of the
11               particular issue and which, under the rule of
                 § 188, would be the state of the applicable law
12               in the absence of an effective choice of law by
                 the parties.
13

14   REST 2d CONFL § 187(2).

15       The first exception does not apply.       Melaleuca has a

16   substantial relationship to Idaho.      It was not only incorporated

17   in Idaho but is also headquartered there.      Martineau Decl. ¶ 3.

18   The corporation undoubtedly has an interest in having its

19   contracts governed by the law of the state where it principally

20   exists and makes important business decisions.
21       The second exception, however, poses a more nuanced

22   question.   Although not cited by either party, the Court finds

23   that its previous case, Stryker Sales Corp. v. Zimmer Biomet,

24   Inc., 231 F. Supp. 3d 606, 619-20 (E.D. Cal. 2017), provides a

25   helpful illustration of this analysis.      See also REST 2d CONFL

26   § 187 cmt g.    Under section 187(2)(b) a court must, as a
27   threshold matter, determine whether the chosen law is contrary

28   to a fundamental policy of either the forum state or the state
                                        6
1    whose law would otherwise apply under section 188 of the

2    restatement.   Stryker Sales Corp., 231 F. Supp. 3d at 619-20;

3    REST 2d CONFL § 187 cmt g; see also REST 2d CONFL § 188.    If the

4    court determines that enforcing a choice-of-law clause would be

5    contrary to a fundamental policy of the forum state, it must

6    still determine (1) whether “the interests of the forum state

7    are ‘materially greater’ than those of the chosen state” and

8    (2) whether the forum state’s interests “would be more seriously

9    impaired by enforcement of the parties’ [] choice-of-law

10   provision than would the interests of the chosen state by

11   application of the law of the forum state.”    Id.   If applying

12   the choice-of-law clause would not be contrary to a fundamental

13   policy of the forum state, however, the analysis ends there—the

14   Court will enforce the contractually-chosen state’s law.

15   Stryker Sales Corp., 231 F. Supp. 3d at 620 (quoting Nedlloyd

16   Lines B.V. v. Superior Court, 3 Cal.4th 459, 466 (1992)).

17        As comment g to section 187 explains, there is no bright-

18   line definition of a “fundamental policy.”    See id. cmt. g.     But

19   “to be ‘fundamental,’ a policy must in any event be a

20   substantial one.”   Id.   The forum court cannot “refrain from
21   applying the chosen law merely because [it] would lead to a

22   different result than would be obtained under the local law of

23   the state of the otherwise applicable law.”    Id.   Wainwright

24   argues the choice-of-law provision violates California’s

25   fundamental policy because it “disables California substantive

26   law, undermining [plaintiff’s] claims on the merits.”    Opp’n at
27   9 (quoting Pinela v. Nieman Marcus, 238 Cal. App. 4th 227, 251

28   (2015)) (modifications in original)).    In so doing, Wainwright
                                       7
1    urges the Court to find the choice-of-law clause is

2    unenforceable with respect to the delegation clause because it

3    is unenforceable with respect to her broader claims.    But the

4    section 187 analysis does not paint with such a broad brush.

5    Instead, it instructs courts to identify “particular issues” and

6    assess whether the choice-of-law clause is enforceable with

7    respect to each discrete issue.     See REST 2d CONFL 187(2)(b).

8    So, the question here is not whether resolving all of

9    Wainwright’s claims under Idaho law would violate the forum’s

10   fundamental policy; rather, it is whether conducting an

11   unconscionability analysis of the contract’s delegation clause

12   under Idaho law would violate the forum’s fundamental policy.

13   Wainwright failed to identify a distinction between California’s

14   and Idaho’s unconscionability laws that is so substantial it

15   amounts to a fundamental policy difference.    Given her inability

16   to satisfy this threshold requirement, the choice-of-law inquiry

17   ends here.    See Stryker Sales Corp., 231 F. Supp. 3d at 620

18   (quoting Nedlloyd Lines B.V. v. Superior Court, 3 Cal.4th 459,

19   466 (1992)).   Idaho law applies.

20             2.     Clarity of Delegation
21        Having decided what law applies to each of Wainwright’s

22   defenses, the Court proceeds to the question of whether the

23   delegation clause in the parties’ contract “clearly and

24   unmistakably” delegates the question of arbitrability to an

25   arbitrator.    As stated above, contracting parties “may delegate

26   threshold arbitrability questions to the arbitrator, so long as
27   the parties’ agreement does so by clear and unmistakable

28   evidence.”    Henry Schein, 139 S. Ct. at 530 (internal quotations
                                         8
1    omitted).   An enforceable delegation clause will direct an issue

2    of arbitrability to the arbitrator even if the argument in favor

3    of arbitration is “wholly groundless.”    Id.

4          Wainwright argues the delegation clause is unenforceable

5    against her because the IMEA did not make clear that the clause

6    would survive the termination of her agreement.    Opp’n 2-3.     She

7    contends that because the IMEA expressly stated that some

8    provisions would survive termination of the agreement—the

9    delegation clause not among them—it necessarily follows the

10   provisions not referenced would become inoperable once she

11   stopped working with Melaleuca.   Id.    At the very least, she

12   argues, the contract’s failure to reference the delegation

13   clause within the survival provision gives rise to uncertainty.

14   Id.   But as Melaleuca responds, Wainwright’s claims of ambiguity

15   are belied by the very text of the delegation clause.    Reply at

16   1.    It states:

17         Except as outlined in Policy 45(b) below, all claims
           or disputes of any nature between one or more current
18         or former Marketing Executives and Melaleuca . . . if
           not resolved by mutual agreement, shall be resolved in
19         accordance with the follow procedures . . . . All
           issues are for the arbitrator to decide, including
20         issues relating to the scope and enforceability of the
           arbitration provision.
21

22   Exh. E to Martineau Decl. ¶ 45(a), (a)(i) (“Statement of

23   Policies”) (emphasis added), ECF No. 9-9.

24         Courts interpret contracts by looking first to their plain

25   language.   Boise Mode, LLC v. Donahoe Pace & Partners Ltd., 154

26   Idaho 99, 108 (2012).   A plain reading of Policy § 45 indicates
27   that the parties agreed to delegate issues of arbitrability to

28   an arbitrator even after Wainwright terminated her work with
                                       9
1    Melaleuca.        This delegation is clear and unmistakable.      Unlike

2    the plaintiff in Peleg v. Nieman Marcus Group, Inc., 204 Cal.

3    App. 4th 1425, 1442-43 (2012), Wainwright fails to identify any

4    part of the contract that truly undermines the clarity of this

5    provision.     The Court therefore finds the parties’ contract

6    clearly and unmistakably delegated questions related to the

7    scope and enforceability of the arbitration agreement to an

8    arbitrator.

9                 3.      Conscionability of Delegation

10        The Court also finds the delegation clause is conscionable

11   under Idaho law.        While true that “equity may intervene” if a

12   contract’s terms are unconscionable, “[c]ourts do not possess

13   the roving power to rewrite contracts in order to make them more

14   equitable,”.        Lovey v. Regence BlueShield of Idaho, 139 Idaho

15   37, 41 (2003).        Unconscionability will only serve as a basis for

16   invalidating all or part of a contract when both procedural and

17   substantive unconscionability are present.           Id. At 42.

18        As Lovey explains, “[p]rocedural unconscionability relates

19   to the bargaining process leading to the agreement while

20   substantive unconscionability focuses upon the terms of the
21   agreement itself.”        Id.   A contract or one of its terms may be

22   procedurally unconscionable when it “was not the result of free

23   bargaining between the parties.”         Id.   Indicators of procedural

24   unconscionability include a party’s lack of voluntariness or her

25   lack of knowledge.        Id.   Idaho courts consider “factors such as

26   the use of high pressure tactics, coercion, oppression[, ] . . .
27   imbalance on the parties’ bargaining power . . . power, or other

28   pressures” to determine whether a party entered into an
                                            10
1    agreement involuntarily.    Id.   To gauge whether a contracting

2    party lacked knowledge when entering that agreement, Idaho

3    courts consider “the use of inconspicuous print, ambiguous

4    wording[, or] complex legalistic language.”       Id.   They also ask

5    whether both parties had the “opportunity to study the contract

6    and inquire about its terms” and whether there was a “disparity

7    in the sophistication, knowledge, or experience of the parties.”

8    Id.

9          Wainwright provides two bases for her procedural

10   unconscionability argument but Lovey is fatal to both.         139

11   Idaho at 43-45.   She first contends that adhesion contracts

12   offered on a take-it-or-leave-it basis are per se procedurally

13   unconscionable.   Opp’n at 4-5.   California law takes this view

14   of adhesion contracts, Szetela v. Discover Bank, 97 Cal. App. 4th

15   1094, 1100 (2002), but Idaho law does not.       See Lovey, 139 Idaho

16   at 43 (“[A]n adhesion contract cannot be held procedurally

17   unconscionable solely because there was no bargaining over the

18   terms.”).   For the adhesive nature of a contract to serve as the

19   basis for a finding of procedural unconscionability, it must be

20   accompanied by evidence that “market factors, timing, or other
21   pressures” prevented one of the parties “from being able to

22   contract with another party on more favorable terms or to

23   refrain from contracting at all.”       Id.   Wainwright does not

24   adduce any such evidence.    Indeed, she concedes she could have

25   refrained from contracting with Melaleuca.       Opp’n at 5.

26         Second, Wainwright argues the delegation clause was
27   procedurally unconscionable because it “was buried within 24

28   pages of single-spaced, 9-point font in a document that [she]
                                        11
1    had no opportunity to separately sign.”        Opp’n at 5-6.       In

2    Lovey, the Idaho Supreme Court addressed and rejected an almost

3    identical argument.      139 Idaho at 44-45.    In doing so, it found

4    that the arbitration clause—found on page seventeen of a twenty-

5    five-page health insurance contract—was not procedurally

6    unconscionable.    Id.   Each term in the Lovey contract was

7    printed in the same font and each provision “was separately

8    numbered, titled, and set off by spacing from the preceding and

9    following provisions.”     Id. At 44.    Given the clarity afforded

10   by the contract’s organization and consistency, the court found

11   accusations of “unfair surprise” rang hollow.        Id.    Here,

12   Melaleuca’s Statement of Policies—the document containing the

13   delegation clause—is thirteen pages.       See generally Statement of

14   Policies.    The document’s spacing and overall organization is

15   conducive to both reading and understanding its contents.               The

16   document separates each page into three columns.           Id.   Each

17   policy is numbered and given a descriptive heading.          Id.

18   Specifically, the Statement of Policies labels Policy 45,

19   “Dispute Resolution and Arbitration.”      Statement of Policies at

20   9.   The headings’ font is light blue and slightly larger than
21   the body text.    Nothing in the document specifically emphasizes

22   Policy 45; however, nothing in the document attempts to obscure

23   it either.   See id.     Bound by the Idaho Supreme Court’s analysis

24   in Lovey, the Court does not find that the form this delegation

25   clause takes gives rise to a finding of procedural

26   unconscionability.
27        Nor is the delegation clause substantively unconscionable.

28   Substantive unconscionability does not focus on how the parties
                                         12
1    came to contract with each other.      In contrast, it “focuses

2    solely upon the terms of the contract” and whether they result

3    in “a bargain that no person in his or her senses . . . would

4    make on one hand and that no honest and fair person would accept

5    on the other.”   Id.     Put simply, a court must decide whether a

6    contract or provision is so “one-sided or oppressive” that it

7    cannot stand.    Id.    To reach this decision, Idaho courts weigh

8    three factors: the purpose and effect of the terms at issue, the

9    needs of both parties and the commercial setting in which the

10   agreement was executed, and the reasonableness of the terms at

11   the time of contracting.      Id. At 43.

12        Wainwright’s substantive unconscionability argument,

13   however, attempts to rest solely upon Pinela, 238 Cal. App. 4th

14   at 248-49.   Opp’n at 6.     There, the California Supreme Court

15   held a delegation clause was substantively unconscionable where

16   it, when viewed in conjunction with the choice-of-law clause,

17   served as a complete bar to raising an unconscionability defense

18   under California law.      23 Cal. App. 4th at 245-49.   Even if

19   California law applied, Pinela would not compel the result

20   Wainwright seeks.      As Melaleuca argues, the choice-of-law
21   provision in Pinela materially differs from the one at issue

22   here.   See Reply at 2.     The clause in Pinela stated:

23        This Agreement shall be construed by, and enforced in
          accordance with the laws of the State of Texas (except
24        where specifically stated otherwise herein), except
          that for claims or defenses arising under federal law,
25        the arbitrator shall follow the substantive law as set
          forth by the United States Supreme Court and the
26        United States Court of Appeals for the Fifth Circuit.
          The arbitrator does not have the authority to enlarge,
27        add to, subtract from, disregard, or . . . otherwise
          alter the parties’ rights under such laws, except to
28        the extent set forth herein.
                                     13
1    Pinela, 238 Cal. App. 4th at 243-44 (emphasis and modifications

2    in original).     Essentially, the Pinela contract not only set

3    forth a choice of law, but also prohibited the arbitrator from

4    finding that choice unenforceable–even “where enforcement would

5    result in substantial injustice, as defined by California law.”

6    Id. at 248.

7        The arbitrator here is not similarly hamstrung.       As

8    Melaleuca argues, “nothing in the parties’ agreement restricts

9    the arbitrator from considering the enforceability of [this]

10   choice-of-law provision and, in the [] event the provision were

11   found unenforceable, applying California unconscionability law.”

12   Reply at 2.     Indeed, because Idaho adopts Section 187 of the

13   Second Restatement of Conflict of Laws, a choice-of-law dispute

14   would require the arbitrator to consider California public

15   policy before deciding what law applies.       See supra at 4-8; see

16   also REST 2nd CONFL § 187 cmt g.     The delegation clause is not

17   substantively unconscionable.

18       Accordingly, the Court finds the delegation clause

19   contained in the Statement of Policies is enforceable.         This

20   clause delegates all “issues relating to the scope and
21   enforceability of the arbitration provision” to the arbitrator.

22   Statement of Policies § 45.     This includes Wainwright’s

23   challenges to the forum selection clause and the arbitration

24   agreement as a whole.     See Opp’n at 7-17.   The Court, therefore,

25   GRANTS Melaleuca’s motion to compel Wainwright’s claims to

26   adjudication.     With nothing left to adjudicate, the Court also
27   GRANTS Melaleuca’s motion to dismiss. See Ortiz v. Hobby Lobby

28   Stores, Inc., 52 F. Supp. 3d 1070, 1089 (E.D. Cal. 2014).         The
                                        14
1    Court orders this dismissal without prejudice to Wainwright re-

2    filing in the proper forum should the arbitrator find her claims

3    are not arbitrable.

4              4.    Page Limits

5          The Court’s Order re Filing Requirements (“Order”), ECF No.

6    3-2, limits memoranda in support of and opposition to motions to

7    compel to fifteen pages.   See Order at 1.   A violation of the

8    Order requires the offending counsel (not the client) to pay

9    $50.00 per page over the page limit to the Clerk of Court.     Id.

10   The Court does not consider arguments made past the page limit.

11   Id.   Wainwright’s opposition brief exceeded the page limit by two

12   pages.   Wainwright’s counsel must therefore send a check payable

13   to the Clerk for the Eastern District of California for $100.00

14   no later than seven days from the date of this Order.

15

16                              III.   ORDER

17         For the reasons set forth above, the Court GRANTS

18   Melaleuca’s motion to compel arbitration and dismisses this

19   action without prejudice to re-filing in the proper forum should

20   the arbitrator find Wainwright’s claims are not arbitrable.
21         IT IS SO ORDERED.

22   Dated: January 24, 2020

23

24

25

26
27

28
                                       15
